Title: From Thomas Jefferson to James Currie, 15 September 1793
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Schuylkill Sep. 15. 1793.
 
I have duly recieved your favor of the 6th. and immediately wrote to Mr. Serjeant, your lawyer. I inclose you his answer, by which you will
 
perceive that the fatal fever of this place has not been without it’s effect on you also. I had intended to go to Monticello a fortnight hence; but the suspension of all business by the malady, renders it more convenient that I should be absent now. I think therefore to set out in one, two, or three days. My stay there will be short, and not much longer here when I return, as I mean decidedly to retire about the close of the year. This will give me time to wind up your affair here, to which I will give every attention. When I look back to the time of it’s commencement, and consider that it has been in the commercial city of Philadelphia that such a delay has taken place, I am filled with astonishment. My best compliments to Mrs. Currie and am with sincere esteem Dr. Sir Your friend & servt

Th: Jefferson

